DETAILED ACTION
The following is a Final Office action. In response to Non-Final communications received 4/19/2022, Applicant, on 7/5/2022, amended Claims 1, 6-7, 10, 15, 20-21, and 24, and added Claims 35 and 36.  Claims 1-7, 9-10, 12-21, 23-24, 26-28, and 33-36 are pending in this action, have been considered in full, and are rejected below. 

Response to Arguments
Arguments regarding Claims Objections – The objection has been removed in light of Applicant’s amendments.
Arguments regarding 35 USC §101 Alice – Applicant asserts that the claims as amended are directed to statutory subject matter as they are directed at an improvement in the technology of radar-based traffic density measurements in a retail store by increasing the accuracy of the traffic density measurement by the exclusion of fixed structures within a region of a store by taking initial wave measurements which limit the traffic density to exclude the fixed structures. Examiner disagrees as the amendments other than that of a radar, are part of the abstraction, describing that the information is being obtained from a radar deployed in a retail store to capture customer activity, and excluding the data of the fixed structures, which is use of a radar but not an improvement to it or any technological process. The claim is not directed at a technological improvement, but rather the Claims recite limitations which are that of a Mental Process (observations, evaluations, and judgments) and a Certain Method of Organizing Human Activity (recognizing and managing customer and customer traffic) which are not practically integrated nor significantly more, as there are no improvements to any technology or technological field (With any purported improvement being to the abstraction), but rather this is a utilization of current technologies (collected wave measurements from a radar) to perform the abstract limitations of the claims, similar to the of Alice (Applying It). The Claims merely define collected information in a manner which describes how radar essentially works, and that this information is collected twice, and what this information is used for, but this is not an improvement as claimed, but rather a sensor that is being utilized in the process. 
Applicant asserts that the claims are not related to a “Certain Method of Organizing Human Activity” as there is no management of customers, and it relates to an improvement in technology. Examiner disagrees as first, this is not a technical solution but rather a managerial solution for marketing/advertising as a score is determined for displaying products which utilizes current technologies to perform these abstract limitations at which the Claims are directed at. Further, the determining itself could still be done the same way it is done mentally, but here uses radar to execute the determination of the traffic density as a radar would be used, thus Applying It similar to that of Alice.
Applicant asserts that the claim does not recite a “Mental Process” because it requires mental use of a radar sensor. Examiner disagrees as the radar is an additional element, and not part of Prong 1 of the Alice analysis. Examiner has not asserted that the radar is being controlled mentally or could be, and any use of the radar merely describes where the collected information is from, as there is no change or improvement to the radar itself. A human being can take a picture of an area without a customer in it, and then later realize that there is a crowded area of humans as there are now humans where the empty space would be. This is clearly an abstract concept.
Applicant argues the claims do not recite “Mathematical Concepts”. This is moot as this is not asserted in the rejection.
Applicant asserts that the claims are integrated into a practical application for the same reasons as above, that there is an improvement by reciting the same argued limitations as above, that of increasing the accuracy of measurement by excluding the fixed structures. First, Examiner agrees that the there can be an improvement in a technological process without improving the radar sensors. This, however, is not an improvement to a technological process as determining a value for customer traffic is an abstract process which a human could do, as again it is both a “Mental Process” and “Certain Method of Organizing Human Activity”. Using a radar as intended is insignificant and rudimentary use of the radar to perform the abstract limitations of the claims such as by Calibrating, Initializing, or zeroing out the area. This is not an improvement and Applicant is conflating the abstraction with the technology.
Applicant again argues that the claims are significantly more for the same reasons. Examiner disagrees as there is no improvement to the radar, any additional element, the elements in combination, a technology, or technological process as discussed above. Initializing, calibrating, or zeroing out a radar system does not improve it. This is not a specific limitation other than what is well-understood, routine, and conventional. This is applying it, similar to that of Alice, using a radar to perform the abstract limitations of the claims.
Applicant asserts that Examiner has not made a factual determination to support the conclusion that an additional element is well-understood, routine, and conventional activity. Examiner disagrees as Applicant’s own specification was used. For instance Applicant’s specification states:
“[85]         In some implementations, radar sensors may provide any, one, some or all of the 
features and capabilities identified above. By way of example, the TI IWR6843 Single-Chip 60- to 64-GHz mmWave Sensor could be used as a radar sensor for determining traffic density. In some cases, a radar sensor emits a series of radio wave pulses in the 60-64 GHz frequency range. The pulses may be reflected off entities (for example, customers or objects) and be received by the radar sensor. The time-of-flight of the pulse can provide a measurement of an entity's distance from the radar sensor, and the Doppler shift of the pulse can provide a measurement of the entity's velocity. Further, the direction that the pulse is transmitted in, or received from, can provide a measurement of the entity's position relative to the radar sensor. Advantageously, radar sensors do not typically collect PII, and therefore can avoid the issues associated with PII discussed above.”

	Which shows that the radars don’t typically collect personal identifying information, as this is just use of a radar to perform the abstract limitations of the claims. One of ordinary skill in the art would know that a radar would need to be initialized for an area, or zeroed out. This is not an improvement and again Applicant’s own Specification has been used to factually determine this. Examiner notes that no Berkheimer analysis was necessary for same reasons as rejection below.
Therefore the arguments are non-persuasive and the rejection of the Claims and their dependents are maintained under 35 USC 101.
Arguments regarding 35 USC §103 – Applicant discusses the references of Sorensen and Buibas stating that Sorensen does not teach:
obtaining initial radio wave measurements from at least one radar sensor deployed in a retail store, the initial radio wave measurements obtained from the at least one radar sensor  
comprising initial spatial information pertaining to fixed structures within a region of the retail store, and the initial radio wave measurements obtained when no persons are present in the region of the retail store.
And that Buibas does not teach:
obtaining initial radio wave measurements from at least one radar sensor deployed in a retail store, the initial radio wave measurements obtained from the at least one radar sensor comprising initial spatial information pertaining to fixed structures within a region of the retail store, and the initial radio wave measurements obtained when no persons are present in the region of the retail store.
	Examiner disagrees as Applicant uses piecemeal analysis and in response to applicant's arguments against both Sorensen and Buibas individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Sorenson teaches obtaining additional radio wave measurements from the at least one sensor, the measurements comprising additional spatial information pertaining to the region of the retail store as in [0037-38] where shopper paths are tracked using spatial information collected analyzed which is then used to determine traffic points as in [0088-89] with a [0088] shopper density at a traffic point, from [0031] transceivers/sensors which receive radio signals to track the paths of customers. Buibas teaches as in [0176-177] where an initial scenario/baseline with an initial point in time, thus a baseline, and subsequently receiving other information to track shoppers as in [0011]. Also, Buibas teaches occlusions of fixed structures such as objects in the stores as in [0206-207] which utilize pixels and shading to remove occluded information as in [0219]. This teaches the limitations of the claims. Further, using radar or radio transceivers as in Sorensen would preclude personal identifying information as in Applicant’s specification [85]. 
	Applicant has argued that neither Sorensen nor Buibas explicitly states a radar. A radar is defined as a system for detecting presence, by sending out electromagnetic waves. Sorensen in [0031] teaches signals/wave from a radio transceiver, which is a system for sending out waves and signals, and thus a radar being used to track customers.
	Applicant asserts that Sorensen and Buibas could not be combined because they are not analogous art as one uses cameras (Buibas) and Sorensen uses tracking signals. Examiner disagrees as Sorensen uses both as pictured here:

    PNG
    media_image1.png
    341
    503
    media_image1.png
    Greyscale

	The system uses a transceiver as in 32 which in the specification this can be camera analysis:
“[0078] As shown at 502f, the method may further include determining a height of each display, and further basing the visibility measure on the height of each display. As illustrated in FIG. 17, a height H may be measured to a midpoint, or other predetermined reference point on each display. The height of the display may be factored into the visibility measure, for example, by calculating an elevation angle of the display above or below a height of the simulated line of sight of the shopper observing the display, as illustrated at .theta..sub.e in FIG. 17, and further by weighting the visibility measure by the elevation angle, such that the greater the elevation angle from the line of sight, the lower the visibility measure. In this case, the height of the line of sight for each shopper is typically approximated to a predetermined average line of sight height for all shoppers. Alternatively, varying heights for the line of sight of each shopper may be taken into account. This may be achieved, for example, by approximating the height of each shopper using video analysis of the shopper traveling on the shopping path.”
	
	Thus Sorensen anticipates use with a camera and video system, as well as radio transceivers/radar, and therefore the art is analogous which would be combined for obvious reasons.
	Therefore the arguments are non-persuasive, the combination of Sorensen and Buibas teaches the amended limitations, and the rejection of the Claims and their dependents are maintained under 35 USC 103.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7, 9-10, 12-21, 23-24, 26-28, and 33-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 15 is directed to the limitations for obtaining initial radio wave measurements from at least one radar sensor, the initial radio wave measurements obtained from the at least one radar sensor comprising initial spatial information pertaining to fixed structures within a region of the retail store, and the initial radio wave measurements obtained when no persons are present in the region of the retail store (Collecting Information, an observation; a Mental Process, Commercial Interactions/Sales Activities; a Certain Method of Organizing Human Activity); subsequent to obtaining the initial radio wave measurements: obtaining additional radio wave measurements from the at least one radar sensor deployed in the retail store, the additional radio wave measurements obtained over a period of time using the at least one radar sensor to capture customer activity in the region of the retail store, the additional radio wave measurements comprising additional spatial information pertaining to the region of the retail store, the additional spatial information associated with at least one of a presence, size, shape, and/or velocity of entities including customers in the region of the retail store without personally identifying the customers (Collecting Information, an observation; a Mental Process, Commercial Interactions/Sales Activities; a Certain Method of Organizing Human Activity), determining, based on the initial radio wave measurements and the additional radio wave measurements, a traffic density associated with the region, the determining including comparing at least some of the additional radio wave measurements to at least some of the initial radio wave measurements to disregard measurements that correspond to the fixed structures to limit the traffic density to exclude the fixed structures (Analyzing the Collected Information, an evaluation; a Mental Process, Commercial Interactions/Sales Activities; a Certain Method of Organizing Human Activity); and determining, based on the traffic density, a value associated with displaying products in the region (Analyzing the Collected Information; a Mental Process, Commercial Interactions/Sales Activities; a Certain Method of Organizing Human Activity), which under their broadest reasonable interpretation, covers performance of the limitation in the mind for the purposes of conducting commercial interactions/sales activities but for the recitation of generic computer components.  That is, other than reciting a system, memory, at least one radar sensor deployed in the retail store, and at least one processor, nothing in the claim element precludes the step from practically being performed or read into the mind for the purposes of conducting commercial interactions and/or sales activities.  For example, determining a value associated with displaying products in the region encompasses a grocery manager making scoring an area where new products are place, an evaluation. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Further, as described above, these processes recite limitations for managing commercial interactions, a “Certain Method of Organizing Human Activity”.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the above stated additional elements to perform the abstract limitations as above. The system, memory, radar sensor, and processor above are recited at a high-level of generality (i.e., as a generic software/module performing a generic computer function of storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Even if taken as an additional element, the collecting (receiving) steps above are insignificant extra-solution activity as these are storing data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered both individually and as an ordered combination. As discussed above with respect to integration of the abstract idea into a practical application, the additional element being used to perform the abstract limitations stated above amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.  Applicant’s Specification states:
“[122] Either or both of the merchant devices 430, 440 may be a mobile phone, tablet, laptop, or computer, for example. The merchant device 430 includes a processor 432, memory 434, user interface 436, and network interface 438. Similarly, the merchant device 440 includes a processor 442, memory 444, user interface 446, and network interface 448. An example of a user interface is a display screen (which may be a touch screen), headset, a keyboard, and/or a mouse”

	Which shows that any type of computer, desktop, laptop, smart phone, etc., can be used to perform these abstract limitations, with no detail of any of the additional elements above or in the specification, and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic components, and thus application of an abstract idea on a generic computer, as per the Alice decision and not requiring further analysis under Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. This is “Applying It” by utilizing current technologies. For the receiving steps that were considered extra-solution activity in Step 2A above, if they were to be considered additional elements, they have been re-evaluated in Step 2B and determined to be well-understood, routine, conventional, activity in the field. The background does not provide any indication that the additional elements, such as the system, processor, or memory, nor the receiving steps as above, are anything other than a generic, and the MPEP Section 2106.05(d) indicates that mere collection or receipt, storing, or transmission of data is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is not patent eligible.
As a note, the determining itself could still be done the same way it is done mentally, or with a mathematical formula, and there is no integration that shows how the radio wave sensors are essential to the ability to execute the determination of the traffic density. This again is utilization of a current technology such as radar, sonar, RFID, etc., in the form of the claimed sensor, to perform the abstract limitations of the claims, Applying It similar to Alice, and thus not statutory.
Independent Claim 1 contains the identified abstract ideas with no new additional elements to be considered under prong 2 of the 2019 PEG, thus not integrated into a practical application, nor are they significantly more for the same reasons and rationale as above.	
Claims 2-5, 7, 9-10, 12-14, 16-21, 23-24, 26-28, 30, and 32 contain the identified abstract ideas, further narrowing them such as by adjusting a resolution of a sensor, with any additional elements, such as the at least one sensor comprising a radar sensor, being highly generic when considered under prong 2 of the 2019 PEG, thus not integrated into a practical application, nor are they significantly more for the same reasons and rationale as above.
Newly added Claims 33-36 contain the identified abstract ideas, further narrowing them such as by determining a number of the customers in the region over the period of time (An observation and Organizing Human Activity as above) and using spatial data points defining how are radar would work, with no new additional elements to be considered, with the sensors and processor being highly generic when considered under prong 2 of the 2019 PEG as per Applicant’s Specification, thus not integrated into a practical application, nor are they significantly more for the same reasons and rationale as above.
	After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  Therefore, the claims and dependent claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 9-10, 12-21, 23-24, 26-28, and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Sorensen (U.S. Publication No. 2006/0200378) in view of Buibas (U.S. Publication No. 2020/0334835).

Regarding Claims 1 and 15, Sorensen teaches a computer-implemented method comprising: 
obtaining additional radio wave measurements from the at least one radar sensor deployed in a retail store ([0031] radio transceivers are radar using radio signals which are located in a store), the measurements comprising additional spatial information pertaining to the region of the retail store ([0037-38] shopper paths are tracked using spatial information collected analyzed which is then used to determine [0088-89] traffic points with a [0088] shopper density at a traffic point, from [0031] transceivers/sensors deployed in a retail store which receive radio signals to track the paths of customers); 
obtained traffic information (through wave measurements) over a period of time ([0089] in a given zone area during a particular time interval/period of time), the obtained traffic information using the at least one radar sensor to capture customer activity in the region of the retail store (as above radio transceivers/radar is used to capture customer activity) associated with at least one of presence, position, size, shape, and/or velocity of entities including customers in the region of the retail store ([0030] the position of a shopper and velocity [039] are taken into account)
determining, based on the radio wave measurements, a traffic density associated with the region ([0088-89] traffic points with a [0088] shopper density at a traffic point), 
determining, based on the traffic density, a value associated with displaying products in the region ([0093] a visibility measure is calculated, which is a value, based on where the product is located in the region as per [0092-94] where they utilized height, distance, among other things), by comparing measurements of shopper paths which are from the sensors ([0043[ the shopper paths are compared over a period of time which is received from sensors as above).
Although Sorensen teaches measurements with spatial information pertaining to the fixed structures in the building/region as in Fig. 18 using [0031] a wireless tracking system utilizing radio waves and calculating a traffic density based on the measurements, as well as using transceivers and sensors which would not identify a person inherently, it does not explicitly teach an initial calibration of the system nor does it teach this calibration/initialization is when no persons are present, nor does it explicitly state that customers aren’t personally identified.
Buibas teaches obtaining initial measurements from the at least one sensor when no persons are present in the region of the retail store ([0176-177] initial scenario/baseline with an initial point in time, thus a baseline, and subsequently receiving other information to track shoppers as in [0011]).
Buibas teaches identifying customers and their actions and characteristics without personally identifying the customers as in [0021] which is what Applicant’s specification in [85] states radars do.
Buibas teaches to disregard measurements that corresponding to fixed structures as they are occluded in comparative calculations to exclude fixed structures from traffic density as in [0207].
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the sensors used to measure traffic and items in a store of Sorensen with the sensors/cameras for tracking of items in a store of Buibas as they are analogous art which teach solutions to problems found in shopping environments, and the combination would lead to an improved system which would improve the tracking of shoppers as taught in [0262-263] of Buibas.
Examiner notes that Sorensen teaches a system, memory, and processor (Fig. 1 shows computers in a system which utilize memory (a DB #200), and data analyzer (processor)).
Regarding Claims 2 and 16, the combination of Sorensen and Buibas teaches initial and additional radio wave measurements as in Claim 1 above, as well as special information as above, 
Sorensen further teaches wherein: 
the region is a first region, the traffic density is a first traffic density and the value is a first value; 
the initial radio wave (As in Claim 1) measurements comprise initial spatial information (As in Claim 1) pertaining to the fixed structures (As in Claim 1) within a plurality of regions of the retail store, the plurality of regions including the first region and a second region; and 
the initial information pertains to the plurality of regions of the retail store ([0037-38] shopper paths are tracked using spatial information collected analyzed which is then used to determine [0088-89] traffic points with a [0088] shopper density at a traffic point, from [0031] transceivers/sensors which receive radio signals to track the paths of customers)
the computer-implemented method further comprises: determining, based on the measurements, a second traffic density associated with the second region ([0088-89] multiple traffic points are shown as in Fig. 14 and the analysis of Claim 1 would be done for each of the regions as in [0092-94]).
Examiner notes Buibas teaches to disregard measurements that corresponding to fixed structures as they are occluded in comparative calculations as in [0207] which is combined for same reasons and rationale as in Claim 1 above.
Regarding Claims 3 and 17, Sorensen teaches wherein determining the first value comprises comparing the first traffic density to the second traffic density ([0084] comparisons can be made in multiple traffic points such as the meat department/checkout area).
Regarding Claims 4 and 18, Sorenson teaches further comprising: 
determining, based on the second traffic density, a second value associated with displaying products in the second region (As in Claims 1-3, the limitations of claim 1 which allows for the determining of a value is performed for multiple locations and traffic points, and thus a second value is taught for the same reasons as above).
Regarding Claims 5 and 19, Sorensen teaches wherein determining the traffic density comprises at least one of 
determining a number of persons that enter the region over the period of time ([0089] number of shoppers through a region over a time interval); 
determining an average time that a person spends in the region ([0064] a dwell time is utilized); 
determining a number of shopping carts that enter the region over the period of time ([0033] tracks the carts over time and in [0091] their paths); and 
determining a number of persons that interact with products in the region over the period of time ([0077] time of exposure).
Regarding Claims 6 and 20, the combination of Sorensen and Buibas teaches the additional wave measurements from the at least one sensor as in Claim 1 above,
Sorensen further teaches comprises: 
obtaining, from the at least one sensor, a first measurement of an entity that is in the region (Claim 5 teaches this obtained information from a sensor as in Claim 1, where the entity is a shopper moving through the area); 
Although Sorensen teaches the measurement of the entities as above, it does not teach adjusting a sensor.
Buibas teaches adjusting the at least one sensor based on the first measurement ([0183] camera/sensors adjust based on lighting measurement) and 
after adjusting the at least one sensor, obtaining a second measurement of the entity ([0183] new information is received after the recalibration).
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the sensors used to measure traffic and items in a store of Sorensen with the sensors/cameras for tracking of items in a store of Buibas as they are analogous art which teach solutions to problems found in shopping environments, and the combination would lead to an improved system which would improve the tracking of shoppers as taught in [0262-263] of Buibas.
Regarding Claims 7 and 21, Sorensen does not teach use of a resolution, but 
Buibas teaches wherein adjusting the at least one sensor comprises adjusting a resolution of the at least one sensor ([0287] the resolution is changed based on the information).
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the sensors used to measure traffic and items in a store of Sorensen with the sensors/cameras for tracking of items in a store of Buibas as they are analogous art which teach solutions to problems found in shopping environments, and the combination would lead to an improved system which would improve the tracking of shoppers as taught in [0262-263] of Buibas.
Regarding Claims 9 and 23, the combination of Sorensen and Buibas teaches the initial spatial information and the additional spatial information as in Claim 1 above.
Sorensen further teaches comprises three-dimensional information ([0067] the obtained information is both 2-d and 3-d).
Regarding Claims 10 and 24, the combination of Sorensen and Buibas teaches the initial spatial information and the additional spatial information as in Claim 1 above.
Sorensen further teaches comprises at least one of the position, the shape and the speed of an entity in the region ([0048] a speed of the shopper/entity is used).
Regarding Claims 12 and 26, Sorensen teaches further comprising: outputting the value for display on a user interface with a representation of the region of the retail store (Figs. 18 and 19 the user interface shows the regions of the retail store and information about them).
Regarding Claims 13 and 27, Sorensen teaches further comprising: 
obtaining, from a user interface, a modification to the value; and generating, based on the modification, a modified value associated with displaying products in the region ([0082] the display can be changed based on the S, Q, and D, and these are modification values associated with the product in a particular region).
Regarding Claims 14 and 28, Sorensen teaches obtaining, from a user interface, an indication of a boundary of the region of the retail store (Fig. 18 shows a user interface and line with the boundaries of the regions).
Regarding Claims 33 and 34, Sorensen teaches the determining of a traffic density comprises determining a number of the customers in the region over a period of time ([0063] determines a number of shoppers/customers in a region over a period of time as above).

Claims 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Sorensen (U.S. Publication No. 2006/0200378) in view of Buibas (U.S. Publication No. 2020/0334835).

Regarding Claims 35 and 36, Although the combination of Sorensen and Buibas teaches the initial radio wave measurements and the additional radio wave measurements obtained from the at least one radar sensor, with Sorensen further teaching traffic points being used in calculation as in [0089-90] and 
Buibas teaching spatial points for calculation of probability as in [0018] as well as
Teaches darkened or denser points as in [0218-219] to occlude shaded objects) 
neither explicitly states use of points for the presence of an entity.
Heitzmann teaches [0104] using points and a system for perceiving obstacles by use of sensors as in [0044-46].
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the denser and darkened points of the combination of Sorensen and Buibas with the use of sensors and data points to calculate the existence of obstacles of Heitzmann as they are all analogous art which teach solutions to problems found in shopping environments, and the combination would lead to an improved system which would improve the accuracy of the occupancy grid as taught in [0014] of Heitzmann.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20200334835 A1
BUIBAS; Marius et al.
SENSOR BAR SHELF MONITOR
US 20200334696 A1
Ansari; Asna et al.
SALES AND TRAFFIC DATA ANALYSIS
US 20200302510 A1
Chachek; Amit et al.
System, Device, and Method of Augmented Reality based Mapping of a Venue and Navigation within a Venue
US 20180231650 A1
HEITZMANN; Frédéric
METHOD AND SYSTEM FOR CONTEXTUALIZED PERCEPTION OF PHYSICAL BODIES
US 20060200378 A1
Sorensen; Herb
Purchase selection behavior analysis system and method
US 20210235224 A1
MacDonald-Korth; Rita Ibolya et al.
FOOT TRAFFIC MANAGEMENT SYSTEM
US 20200160670 A1
Zalewski; Gary M. et al.
METHODS AND SYSTEMS FOR IDENTIFYING ACTIONS OF A SHOPPER TO ACCOUNT FOR TAKEN ITEMS IN CASHIER-LESS TRANSACTIONS
US 20150206081 A1
LEE; Kuo-Chu et al.
COMPUTER SYSTEM AND METHOD FOR MANAGING WORKFORCE OF EMPLOYEE
US 20140229224 A1
APPEL; ANA PAULA et al.
SCHEDULING BASED ON CUSTOMER TRACKING
US 20130226655 A1
Shaw; George
METHOD AND SYSTEM FOR STATISTICAL ANALYSIS OF CUSTOMER MOVEMENT AND INTEGRATION WITH OTHER DATA
US 20210027246 A1
Rana; Kashif et al.
Convenient Shipment System
US 20060231724 A1
Gosis; Anatoly et al.
Method of calibrating a clamping mechanism so as to achieve a predetermined, precisely repeatable clamping force


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M WAESCO whose telephone number is (571)272-9913.  The examiner can normally be reached on 8 AM - 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIC STAMBER can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1348.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        8/30/2022